                          1     John T. Wendland, Esq.
                                (Nevada Bar No. 7207)
                          2
                                WEIL & DRAGE, APC
                          3     2500 Anthem Village Drive
                                Henderson, NV 89052
                          4     702-314-1905 Phone • 702-314-1909 Fax
                                jwendland@weildrage.com
                          5

                          6     Attorney for Plaintiff,
                                DeMARLO BERRY
                          7
                                [counsel continued on page following the caption]
                          8

                          9

                       10                                    UNITED STATES DISTRICT COURT
                       11
                                                                  DISTRICT OF NEVADA
                       12

                       13
                                DeMARLO BERRY, an individual,                       CASE NO.: 2:19-CV-640-APG-NJK
                       14
                                               Plaintiff,
                       15
                                         vs.                                         STIPULATION FOR EXTENSION
                       16                                                             OF TIME FOR PLAINTIFF TO
                                LAS VEGAS METROPOLITAN POLICE                            RESPOND TO LVMPD
                       17       DEPARTMENT, a government entity; CLARK                DEFENDANTS’ MOTION FOR
                       18       COUNTY, a political subdivision of the State of          PARTIAL DISMISSAL
                                Nevada and a government entity; KAREN GOOD,
                       19       an individual and an employee of a government               (FIRST REQUEST)
                                entity; NORMAN ZIOLA, an individual and an
                       20       employee of a government entity; PHIL FABIAN,
                                an individual and an employee of a government
                       21                                                                   ORDER
                                entity; GREG JOLLEY, an individual and an
                       22       employee of a government entity; WILLIAM
                                KEETON, an individual and an employee of a
                       23       government entity; and JOHN DOES 1 through 10,
                                inclusive,
                       24

                       25                      Defendants.

                       26

                       27

                       28
    WEIL & DRAGE
A T T O R N E Y S A T L A W
   A PROFESSIONAL CORPORATION
2500 Anthem Village Drive
   Henderson, NV 89052
  Phone: (702) 314-1905
   Fax: (702) 314-1909
                                {01601093;1}                        Page 1 of 5
    www.weildrage.com
                          1     Nick Brustin, Esq.
                                (New York Bar No. 2844405)
                          2     Emma Freudenberger, Esq.
                          3     (New York Bar No. 4624045)
                                Len Kamdang, Esq.
                          4     (New York Bar No. 4345179)
                                Being Admitted Pro Hac Vice Application Pending
                          5     NEUFELD SCHECK & BRUSTIN, LLP
                                99 Hudson Street, 8th Floor
                          6
                                New York, NY 10013
                          7     212-965-9081 Phone • 212-965-9084 Fax
                                nick@nsbcivilrights.com
                          8     emma@nsbcivilrights.com
                                len@nsbcivilrights.com
                          9

                       10       Craig C. Coburn, Esq.
                       11       (Utah Bar No. 00688)
                                Steven H. Bergman, Esq.
                       12       (Utah Bar No. 13641)
                                Samantha E. Wilcox, Esq.
                       13       (Utah Bar No. 15284)
                       14       Being Admitted Pro Hac Vice Application Pending
                                RICHARDS BRANDT MILLER NELSON
                       15       Wells Fargo Center, 15th Floor
                                299 S. Main Street (84111)
                       16       P.O. Box 2465
                                Salt Lake City, UT 84110-2465
                       17
                                801-531-2000 Phone • 801-532-5506 Fax
                       18       craig-coburn@rbmn.com
                                steven-bergman@rbmn.com
                       19       samantha-wilcox@rbmn.com
                       20

                       21            STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO RESPOND TO
                       22                      LVMPD DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL
                       23                COMES NOW, the Parties, by and through their undersigned counsel of record and hereby
                       24       stipulate and agree that the time for Plaintiff DeMarlo Berry (hereinafter, the “Plaintiff”) to file his
                       25       Opposition/Response to Defendants Las Vegas Metropolitan Police Department’s, Karen Good’s,
                       26       Norman Ziola’s, Phil Fabian’s, Greg Jolley’s and William Keeton’s (hereinafter collectively, the
                       27       “LVMPD Defendants”) Motion for Partial Dismissal shall be extended from August 14, 2019 to
                       28       September 11, 2019.
    WEIL & DRAGE
A T T O R N E Y S A T L A W
   A PROFESSIONAL CORPORATION
2500 Anthem Village Drive
   Henderson, NV 89052
  Phone: (702) 314-1905
   Fax: (702) 314-1909
                                {01601093;1}                           Page 2 of 5
    www.weildrage.com
                          1                                             Reason for Extension

                          2              Due to conflicting case and scheduling obligations with counsels for Plaintiff, additional

                          3     time is required to file an Opposition/Response to the LVMPD Defendants’ Motion for Partial

                          4     Dismissal. This is the first extension of time requested for filing Plaintiff’s Opposition/Response

                          5     to LVMPD Defendants’ Motion for Partial Dismissal.

                          6              The Parties represent that this stipulation is made in good faith and is not for the purpose of

                          7     delay.

                          8              DATED this 5th day of August, 2019.
                                                                                       Respectfully submitted,
                          9

                       10                MARQUIS AURBACH COFFING                       WEIL & DRAGE, APC

                       11
                                By: /s/ Craig R. Anderson Esq.__________ By: /s/_John T. Wendland________________
                       12                Craig R. Anderson, Esq                   John T. Wendland, Esq.
                                         Nevada Bar No. 6882                      Nevada Bar No. 7207
                       13
                                         Kathleen A. Wilde, Esq.                  2500 Anthem Village Drive
                       14                Nevada Bar No. 12522                     Henderson, NV 89052
                                         10001 Park Run Drive
                       15                Las Vegas, NV 89145                      Nick Brustin, Esq.
                                         Attorneys for Defendants,                Emma Freudenberger, Esq.
                       16
                                         Las Vegas Metropolitan Police            Len Kamdang, Esq.
                       17                Department, Ofc. Karen Good, Ofc.        NEUFELD SCHECK & BRUSTIN, LLP
                                         Norman Ziola, Ofc. Greg Jolley, and      99 Hudson Street, 8th Floor
                       18                Ofc. William Keeton                      New York, NY 10013
                       19                                                              Craig C. Coburn, Esq.
                       20                                                              Steven H. Bergman, Esq.
                                                                                       Samantha Wilcox, Esq.
                       21                                                              RICHARDS BRANDT MILLER NELSON
                                                                                       Nevada Bar No. 10382
                       22                                                              Wells Fargo Center, 15th Floor
                                                                                       299 S. Main Street (84111)
                       23
                                                                                       P.O. Box 2465
                       24                                                              Salt Lake City, UT 84110-2465

                       25                                                              Attorneys for Plaintiff,
                                                                                       DeMARLO BERRY
                       26

                       27       ///

                       28       ///
    WEIL & DRAGE
A T T O R N E Y S A T L A W
   A PROFESSIONAL CORPORATION
2500 Anthem Village Drive
   Henderson, NV 89052
  Phone: (702) 314-1905
   Fax: (702) 314-1909
                                {01601093;1}                            Page 3 of 5
    www.weildrage.com
                          1              LEWIS BRISMOIS BISGAARD &
                                         SMITH LLP
                          2

                          3     By: /s/ Robert Freeman, Esq.___________
                                         Robert W. Freeman, Jr. Esq.
                          4              Nevada Bar No. 3062
                                         Eunice M. Beattie, Esq.
                          5              Nevada Bar No. 14198
                                         6385 S. Rainbow Boulevard, Suite 600
                          6
                                         Las Vegas, NV 89118
                          7              Attorneys for Defendant,
                                         Clark County
                          8
                                                                             ORDER
                          9

                       10                IT IS SO ORDERED that the above Stipulation is hereby GRANTED. Plaintiff’s

                       11       Opposition/Response to LVMPD Defendants’ Motion for Partial Dismissal is hereby extended to
                       12       September 11, 2019.
                       13
                                         Dated: August
                                         DATED           5, 2019.
                                                 this _____  day of August, 2019.
                       14

                       15                                                           _________________________________
                                                                                    ANDREW P. GORDON
                       16
                                                                                    UNITED STATES DISTRICT JUDGE
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
    WEIL & DRAGE
A T T O R N E Y S A T L A W
   A PROFESSIONAL CORPORATION
2500 Anthem Village Drive
   Henderson, NV 89052
  Phone: (702) 314-1905
   Fax: (702) 314-1909
                                {01601093;1}                          Page 4 of 5
    www.weildrage.com
